CaSe 1:18-cr-00199-.]TN ECF No. 77 filed 10/18/18 PagelD.lQO Page 1 of 1

UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF l\/llCHlGAN
SOUTHERN D|VlSlON

 

 

 

 

 

uNiTED sTATEs oF AMERicA Ca$e NO_ 1218_€,(_199
P|aintif'f,
V' Hon. Janet T. Neff
iviicHAEL iviARcus DiLLARD
f oEFENDANT's iNiTlAL PRETR|AL
De enda“t' coNFERENcE suMiviARY sTATEMENT
Def€ndal"lt MlCHAEL N\ARCUS DlLLARD , through his/her attorney,

 

submits the following initial pretrial conference summary statement.

i. Di`scovERY

§ The defendant requests disclosure pursuant to Federal Rules of Evidence 404(b).

Th€ defendant will ij will not provide reciprocal discovery.
ll. TR|AL
The defendant requestsa jury E non-jury trial.

lll. MlSCELLANEOUS
This case may be appropriate for expedited resolution and sentencing. Defendant
m consents to preparation of an expedited sentencing report and waives the
applicable provisions established in Rule 32(e)(1)(2) and (f)(l)(2)(3) of the Federal
Rules of Criminal Procedure; this does not obligate defendant to plead guilty.

w Counsel for defendant is unaware at this time of any known conflict with counsel's
representation of defendant Counsel will immediately advise the court if any such
conflict becomes known.

l:] Counsel for defendant is aware of the following potential conflicts:

 

 

 

 

|V. OBL|GAT|ONS

Counsel for defendant acknowledges having reviewed the Ob|igations of Defense
Counsel section available at the court's website, www.miwd.uscourts.gov >>
Attorney information >> Criminal Case |nformation.

Date OCtOber 18, 2018 /S/l\/lichael J. Dunn
Counsel for Defendant

 

(Rev. 07/27/2015)

 

 

